Title: From James Madison to Alexander J. Dallas, 8 June 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpelier Saturday morning June 8. [18]16
        
        I have recd. & thank you for the letters for Hamburg & Bremen, which will be transmitted from the Dept. of State.
        We ended our journey last evening. With the exception of a short pelting shower on the day we set out, the weather & the roads were peculiarly

favorable. I found the prospects of the farmers generally far better than I had expected; The Wheat fields much better, untill I reached my own neighbourhood, where the Hessian fly has done considerable injury, tho’ much less than was reported; and the injury has been in some degree also mitigated by late rains. Affectionate respects
        
          James Madison
        
      